Sammie H. Conley, a pro se Ohio resident, appeals a district court judgment dismissing his civil action for damages against his former attorney. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Conley sued his former attorney, John G. Rust, contending that Rust misrepresented him in a legal action against Medical College of Ohio Hospital. The district court dismissed the case for lack of federal jurisdiction.
In his timely appeal, Conley argues that the district court did not take his case seriously and that Rust misplaced his money, which entitles him to punitive damages.
The district court’s judgment is reviewed de novo. See Beamon v.. Brown, 125 F.3d 965, 967 (6th Cir.1997).
The district court lacked jurisdiction over the case. Conley sued Rust for legal malpractice. Conley did not allege how Rust violated any constitutional right. Further, no diversity of citizenship exists to satisfy 28 U.S.C. § 1332 as both individuals are residents of Toledo, Ohio. As Conley fails to state either a constitutional violation or a diversity of citizenship action, the district court did not err in dismissing the complaint for lack of jurisdiction.
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.